NO. 07-12-0150-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL C

                                     SEPTEMBER 25, 2012

                             ______________________________


                         IN THE INTEREST OF J.A.S. AND J.D.L.S.

                          _________________________________

               FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                  NO. 10,192; HONORABLE JACK M. GRAHAM, JUDGE

                            _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                   MEMORANDUM OPINION


       Appellants, Eric and Elizabeth, 1 appeal the trial court’s order terminating their

parental rights to their children, J.A.S. and J.D.L.S. Both parties assert (1) the evidence

was legally and factually insufficient to terminate their parental rights and (2) termination

of their rights is not in the best interest of either child. We affirm.




1
 To protect the parents’ and children’s privacy, we refer to Appellants by their first names and other
interested parties by their initials. See Tex. Fam. Code Ann. § 109.002(d) (West Supp. 2012). See also
Tex. R. App. P. 9.8(b). Throughout the remainder of this opinion, provisions of the Texas Family Code
will be cited as “section ___” and “§ ___.”
                                               Background


         The two children the subject of this proceeding are J.A.S., a male born in August

2009, and J.D.L.S., a male born in July 2010. Eric and Elizabeth are their parents. In

August 2010, Eric, Elizabeth, J.A.S., and J.D.L.S. were living with Eric’s parents in

Floydada, Texas. Eric was seventeen years old. Elizabeth was sixteen years old.


         Investigation/Removal


          On August 27, 2010, a referral was made to the Texas Department of Family

and Protective Services (the Department) for suspected neglectful supervision of J.A.S.

and J.D.L.S. 2 An investigator for Child Protective Services (CPS) was assigned to the

cases.     After a number of unsuccessful attempts to speak with their parents, the

investigator was able to meet with them outdoors but was denied entry to the house

where they were living with Eric’s parents.


         Elizabeth informed the investigator that CPS involvement was unnecessary and

she would not allow it. She was not enrolled in school. Her hair was knotted with debris

in it and there were bugs visibly crawling in her hair. Both parents denied there was any

domestic violence in the home.


         J.D.L.S. had thrush in his mouth. 3          Although he had a heart murmur that

ultimately required surgery, his parents had not followed up on his medical care since

his birth. Neither J.D.L.S. nor J.A.S. had received any recent medical care and neither


2
At the time, J.D.L.S. was less than two months old and J.A.S. was approximately one year old.
3
“Thrush” is a disease caused by fungus and is marked by white patches in the oral cavity. See Merriam-
                                        th
Webster’s Collegiate Dictionary 1304 (11 Ed. 2003).

                                                  2
were up to date on their immunizations. J.A.S.’s face was dirty with dried snot and his

diaper was saggy and wet.


        A few days later, the investigator received a tip that Elizabeth was leaving for

Oklahoma to avoid CPS involvement with her children. On August 31, Elizabeth and

the children were removed from the home. Elizabeth later confirmed Eric was abusing

her in the children’s presence.          She indicated the domestic violence was ongoing

throughout their relationship and had taken place at his parents’ house. At various

times, Eric pushed, kicked, and slapped her. She indicated she had reported Eric to the

police in Clovis, New Mexico, after he assaulted her when she was pregnant. She told

the investigator that Eric refused her shampoo, soap and access to bathing because he

was concerned she would find someone else and would not allow her to go to school

because she could interact with other males.                To escape the domestic violence,

Elizabeth travelled to Oklahoma and New Mexico but ultimately returned to live with Eric

on multiple occasions. 4


        Elizabeth also stated that Eric engaged in drug use and his parents were aware

of his use. Further, she indicated that, when he committed domestic violence against

her while they were at his parents’ house, Eric’s parents did nothing. Eric’s parents

denied there was any domestic violence in their home and asserted Eric did not do

drugs. Eric subsequently tested positive on a drug screen.


        On September 14, after an adversary proceeding, the trial court appointed the

Department temporary managing conservator after finding there was a danger to the

4
 The investigator testified that, while there were existing CPS reports in Oklahoma and New Mexico, out-
of-state CPS offices were unable to complete their cases because Elizabeth fled with the children.

                                                   3
children’s physical health and safety, there was an urgent need for protection requiring

immediate removal and a substantial risk of continuing danger if the children were

returned to their parents. The Department developed Plans of Service for each parent

delineating the circumstances under which the children would be returned to them. The

Plans were reviewed, signed by the parents, and made a part of the trial court’s order.


        Elizabeth’s Plan Compliance


      While Elizabeth was in CPS’s care, she and her children lived at the Children’s

Home in Lubbock, Texas, where she received Plan services and was driven to high

school. In May 2011, after CPS dropped her off at school, she obtained a ride from a

stranger and picked her children up from day care. She and the stranger then went to a

department store where she and the children were dropped off. She was later found

wandering the store with the children while attempting to contact Eric’s parents, or

someone else, to pick them up. When CPS located her, she indicated she was tired of

being in their care and being told what to do. CPS returned her to the Children’s Home

for a second chance.


      Approximately four months later, in September 2011, Elizabeth assaulted a girl

living in their shared cottage at the Children’s Home. When the house mother arrived,

she found Elizabeth sitting in the bathtub holding a radio and threatening to commit

suicide. Lubbock police officers subsequently arrested Elizabeth for assault and she

was taken to jail where she was bonded out four days later by Eric’s mother.


       Although the Children’s Home refused to take her back after the assault, CPS

offered Elizabeth another home where she could continue her schooling and services

                                            4
while visiting her children on a regular basis. Days later, Elizabeth turned eighteen and

refused CPS’s offer. Instead, she indicated she was going to live in Lubbock with her

grandmother. Three weeks later, Elizabeth indicated she was living in Oklahoma with

her aunt. After leaving the Children’s Home, she visited her children approximately five

times between the months of December 2011 through January 2012. After that, her

visititation declined, with her last visit occurring approximately one year prior to the

bench trial held in April 2012. After leaving the Children’s Home, she made no attempt

to restart any services required by her Plan.


      Eric’s Plan Compliance


      Eric’s Plan required that he notify his caseworker if he changed his address,

obtain a stable home and establish stable routines, complete a Battery Intervention and

Prevention Program (BIPP), submit to random drug tests, complete a drug/alcohol

assessment and follow recommendations, participate in counseling, contact the local

office for the Texas Department of Mental Health Mental Retardation (MHMR) to

determine whether he qualified for services, complete a psychological assessment and

follow recommendations, complete a parenting training program, and visit his children

for two hours a week.


      At trial, Eric’s caseworker testified that he had not complied with the court’s order

establishing his Plan.   That is, he failed to report for drug testing in January and

February 2011, claimed completion of a drug/alcohol assessment but did not obtain a

release from the provider, contacted MHMR but failed to complete his assessment,

failed to complete his counseling or attend a BIPP group, and was discharged from


                                            5
parenting classes for poor attendance.       His contact with his caseworker and his

visitations with his children were sporadic. When J.D.L.S. had open heart surgery in

December 2011, Eric did not visit him and, after May 2011, stopped visiting his children

altogether. His caseworker testified his employment history and living arrangements

were unstable with no verification of either being provided by Eric. His caseworker also

reported that, during this period, Eric was suspected of domestic abuse of his girlfriend

in another Floyd County CPS case where an infant’s arm was broken.


       The Children


       After Elizabeth left the Children’s Home, her children were placed in a foster

home. At the bench trial, a CPS caseworker testified that the children had been in an

adoptive placement for two months. The foster parents indicated a desire to adopt the

children and the caseworker indicated the children were comfortable, doing well and

interacting favorably with the foster parents.    She further described the children as

thriving with all their needs being met.


       Final Order


       On May 1, 2012, the trial court issued its Final Order In Suit Affecting the Parent-

Child Relationship and Order of Termination. The trial court found that Elizabeth and

Eric had (1) knowingly placed or knowingly allowed the children to remain in conditions

and surroundings which endangered their physical or emotional well-being; §

161.001(1)(D), (2) engaged in conduct or knowingly placed the children with persons

who engaged in conduct which endangered their physical or emotional well-being; §

161.001(1)(E), (3) constructively abandoned the children; § 161.001(1)(N), and (4)

                                            6
failed to comply with the provisions of the court order specifically establishing the

actions necessary for them to obtain their children’s return. § 161.001(1)(O). The trial

court also determined that it was in the children’s best interest to terminate the parent-

child relationship between Elizabeth and Eric and their children. § 161.001(2). This

appeal followed.


                                       Discussion


       Involuntary Termination – Standard of Review


       The natural right existing between parents and their children is of constitutional

dimension. See Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). Consequently, termination

proceedings are strictly scrutinized. Holick v. Smith, 685 S.W.2d 18, 20-21 (Tex. 1985).

Parental rights, however, are not absolute and it is essential that the emotional and

physical interests of a child not be sacrificed merely to preserve those rights. In re C.H.,

89 S.W.3d 17, 26 (Tex. 2002).


       In proceedings to terminate the parent-child relationship brought under section

161.001, the petitioner must establish one ground listed under subdivision (1) of the

statute and also prove that termination is in the best interest of the child. § 161.001; In

re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Though the evidence may be probative of both

issues, both elements must be established and proof of one element does not relieve

the petitioner of the burden of proving the other. See In re C.H., 89 S.W.3d at 28;

Holley v. Adams, 544 S.W.2d 367, 370 (Tex. 1976). Further, due process requires



                                             7
application of the clear and convincing standard of proof in cases involving termination

of parental rights. In re J.F.C., 96 S.W.3d 256, 253 (Tex. 2002).


       In a legal sufficiency review of the evidence to support an order terminating

parental rights, we look at all the evidence in the light most favorable to the finding to

determine whether a reasonable trier of fact could have formed a firm belief or

conviction as to the truth of the allegations sought to be established. § 101.007 (West

2008); In re J.F.C., 96 S.W.3d at 266. To give appropriate deference to the fact finder’s

conclusions and the role of the court conducting a legal sufficiency review, looking at

the evidence in the light most favorable to the judgment means that a reviewing court

must assume the fact finder resolved disputed facts in favor of its finding if a reasonable

fact finder could do so. Id. Thus, we disregard all evidence that a reasonable fact

finder could have disbelieved or found to have been incredible. See In re J.P.B., 180
S.W.3d 570, 573 (Tex. 2005).


       The standard of reviewing factual sufficiency of termination findings is whether

the evidence is such that a reasonable fact finder could form a firm belief or conviction

about the truth of the Department’s allegations. In re C.H., 89 S.W.3d at 25-26. Under

that standard, we consider whether the disputed evidence is such that a reasonable fact

finder could not have resolved the disputed evidence in favor of its finding. In re J.F.C.,
96 S.W.3d at 266.       If, in light of the entire record, the disputed evidence that a

reasonable fact finder could not have credited in favor of the finding is so significant that

a fact finder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient. Id.



                                             8
        Section 161.001(1)(D), (E)


        The trial court found that Eric and Elizabeth knowingly placed or knowingly

allowed their children to remain in conditions or surroundings which endangered their

physical or emotional well-being and also engaged in conduct or knowingly placed the

children with persons engaged in conduct which endangered the children’s physical and

emotional well-being. See § 161.001(1)(D), (E). 5 “Endanger” means to expose to loss

or injury--to jeopardize. See In re J.T.G., 121 S.W.3d 117, 125 (Tex.App.—Fort Worth

2003, no pet.). Although “endanger” means “more than a threat of metaphysical injury

or the possible ill effects of a less-than-ideal family environment;” Walker v. Tex. Dep’t

of Family and Protective Servs., 312 S.W.3d 608, 616 (Tex.App.—Houston [1st Dist.]

2009, pet. denied), danger to a child need not be established as an independent

proposition but may be inferred from parental misconduct even if the conduct is not

directed at the child and the child suffers no actual injury. See Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). Moreover, the conduct does not

have to occur in the child’s presence; Director of Dallas Cty. Child Protective Servs. v.

Bowling, 833 S.W.2d 730, 733 (Tex.App.—Dallas 1992, no writ), and may occur before

the child’s birth and both before and after the child has been removed by the

Department. See In re S.M.L.D., 150 S.W.3d 754, 757-58 (Tex.App.—Amarillo 2004,

no pet.); In re D.M., 58 S.W.3d 801, 812 (Tex.App.—Fort Worth 2001, no pet.).


        Under subsection (D), it is necessary to examine the evidence related to the

environment of the child to determine if the environment was a source of endangerment


5
 Throughout the remainder of this opinion, section 161.001(1)(D) will be referred to as “subsection (D)”
and section 161.001(1)(E) will be referred to as “subsection (E).”

                                                     9
to the child’s physical or emotional well-being.     In re D.T., 34 S.W.3d 625, 632

(Tex.App.—Fort Worth 2000, pet. denied). A child is endangered when the environment

creates a potential for danger that the parent is aware of but consciously disregards.

See In re S.M.L., 171 S.W.3d 472, 477 (Tex.App.—Houston [14th Dist.] 2005, no pet.).

Inappropriate, abusive, or unlawful conduct by persons who live in the child’s home or

with whom the child is compelled to associate on a regular basis in his home is a part of

the “conditions or surroundings” of the child’s home under subsection (D). See In re

J.T.G., 121 S.W.3d at 125 (abuse or violent conduct by a parent or other resident of

home may produce an endangering environment). See also In re W.S., 899 S.W.2d
772, 776 (Tex.App.—Fort Worth 1995, no writ) (“environment” refers not only to the

acceptability of living conditions, but also to a parent’s conduct in home). Subsection

(D) permits termination based upon a single act or omission. Id.


      Under subsection (E), the relevant inquiry is whether evidence exists that the

endangerment of the child’s physical or emotional well-being was the direct result of the

parent’s conduct, including acts, omissions, and failures to act.     In re J.T.G., 121
S.W.3d at 125. Termination under subsection (E) must be based on more than a single

act or omission; a voluntary, deliberate, and conscious course of conduct by a parent is

required. Id.; In re D.T., 34 S.W.3d at 634. Thus, while both subsections (D) and (E)

focus on endangerment, they differ regarding the source and proof of endangerment. In

re S.M.L., 171 S.W.3d at 477. Subsection (D) concerns the child’s living environment,

rather than the conduct of the parent, though parental conduct is certainly relevant to

the child’s environment, and subsection (E) requires a course of conduct rather than a




                                           10
single act or omission. Id. (citing In re J.T.G., 121 S.W.3d at 125). See In re R.D., 955
S.W.2d 364, 367 (Tex.App.—San Antonio 1997, pet. denied).


       To determine whether termination is necessary, the fact finder may infer from

past conduct endangering the child’s well-being that similar conduct will recur if the child

is returned to the parent. In re M.R.J.M., 280 S.W.3d 494, 502 (Tex.App.—Fort Worth

2009, no pet.). Conduct that subjects a child to a life of uncertainty and instability also

endangers the child’s physical and emotional well-being. Id.; In re S.D., 980 S.W.2d
758, 763 (Tex.App.—San Antonio 1998, pet. denied).


       Elizabeth


       When Elizabeth first met a CPS investigator in Texas, she was uncooperative

and had evaded similar investigations in several states. She was sixteen years old,

living with Eric’s parents, without a stable source of income, and was not attending

school. She was unkempt, with bugs visibly crawling in her hair, and her clothes were

dirty. Although her two month old, J.D.L.S., had thrush in his mouth and suffered from a

heart murmur that required surgery, he had not received any follow-up treatment post-

birth. Neither J.D.L.S. nor J.A.S. were receiving any medical treatment or were current

on their immunizations. J.A.S.’s face was dirty with dried snot and his diaper was saggy

and wet. After the visit, she planned to flee the state.


       She later told CPS she had been denied proper hygiene and schooling because

Eric wanted to isolate her for fear that she would meet someone else. During their

relationship, she had suffered ongoing abuse from Eric in the form of pushing, kicking

and slapping. In New Mexico, she reported Eric to the police for an assault on her while

                                             11
she was pregnant. Although she repeatedly moved between states to escape Eric’s

abuse, she ultimately returned to him with her children multiple times.


        After she and her children were placed in CPS’s care, she tired of being in the

Children’s Home where she resided with her children while receiving the services

required by her Plan. She tired of being told what to do to care for her children and fled

without any plan for her children’s care or her own safety. Further, after returning to

CPS’s care, she subsequently assaulted her housemate and threatened to commit

suicide. Days later, she was bailed out of jail, rejected a third opportunity to satisfy her

Plan while regularly visiting her children, abandoned her children and fled to Oklahoma.

Thereafter, she failed to visit her children or apply for required services for more than a

year.


        By repeatedly returning to Eric, Elizabeth placed her children in an environment

that endangered the children’s physical and emotional well-being. See In re C.J.O., 325
S.W.3d 261, 265 (Tex.App.—Eastland 2010, pet. denied) (“Domestic violence may be

considered evidence of endangerment.”) 6 In addition, by moving state-to-state to avoid

Eric’s abuse without any plan for providing for the children’s basic necessities such as

food, shelter, developmental or medical needs, she also endangered the children. In re

M.E.-M.N., 342 S.W.3d 254, 263 (Tex.App.—Fort Worth 2011, pet. denied) (“Stability

and permanence are paramount in the upbringing of children.”)                   This behavior is

particularly harmful where the children are of such a tender age as to be unable to fend



6
 CPS’s investigator testified that, when parents have elevated anger and hostile feelings toward one
another, these behaviors can be taken out on the children posing a threat to their physical safety.


                                                12
or care for themselves and their mother is not skilled in childcare or parenting. 7

Although she showed some progress while living at the Children’s Home, when she

tired of CPS’s caring environment and being told what to do to care for her children, she

resorted to her prior behavior of spurning CPS involvement, fleeing the situation,

subjecting her children to the care of strangers, and attempting to return to an

environment of prior abuse—the home of Eric’s parents. Later, she attempted suicide

before abandoning her children and isolating herself from them for more than a year.

See Jordan v. Dossey, 325 S.W.3d 700, 724 (Tex.App.—Houston [1st Dist.] 2010, pet.

denied) (“A parent’s mental instability and attempt to commit suicide may contribute to a

finding that the parent engaged in a course of conduct that endangered a child’s

physical or emotional well-being.”).          Accordingly, we find there is legally sufficient

evidence to terminate the parental relationship between Elizabeth and her children.


        Eric


        As the children’s father, Eric shares in the circumstances endangering the

children already discussed with the important exception that he was also the perpetrator

of the domestic violence that endangered the children. That Eric failed to complete his

counseling services, failed to attend the required BIPP program, and was suspected by

CPS of injuring a girlfriend’s infant in another CPS case underscores the likelihood that

he will continue his violent behavior in the future. See Jordan, 325 S.W.3d at 724

(“Evidence that a person engaged in abusive conduct in the past permits an inference

that the person will continue violent behavior in the future.”) See also In re T.L.S., 170

7
 CPS’s investigator also testified that Elizabeth was immature in her parenting by her own admission and
needed coaching in order to change diapers and make formula.


                                                   13
S.W.3d 164, 166 (Tex.App.—Waco 2005, no pet.); In re M.G.M., 163 S.W.3d 191, 202

(Tex.App.—Beaumont 2005, pet. denied).


       Further, Elizabeth testified Eric used drugs while they were living with his parents

and during CPS’s involvement he tested positive for marijuana use. In re M.E.-M.N.,
342 S.W.3d at 263 (“Drug use and its effect on a parent’s ability to parent may establish

an endangering course of conduct.”); Walker, 312 S.W.3d at 618 (“Because [drug use]

exposes the child to the possibility that the parent may be impaired or imprisoned, illegal

drug use may support termination under section 161.001(1)(E).”); Vasquez v. Tex. Dep’t

of Protective and Regulatory Servs., 190 S.W.3d 189, 195-96 (Tex.App.—Houston [1st

Dist.] 2005, pet. denied) (terminating parental rights despite there being no direct

evidence of parent’s continued drug use actually injuring child).       Further, he twice

refused to be tested during the termination proceedings; see In re K.C.B., 280 S.W.3d
888, 895 (Tex.App.—Amarillo 2009, pet. denied) (“The trial court may infer from a

refusal to take a drug test that appellant was using drugs.”), and admitted using drugs

seven to eight months before the bench trial. See In re M.E.-M.N., 342 S.W.3d at 263

(“A parent’s decision to engage in illegal drug use during pendency of a termination suit,

when the parent is at risk of losing a child, supports a finding that the parent engaged in

conduct that endangered the child’s physical or emotional well-being.”) Accordingly, we

find there is legally sufficient evidence to terminate the parental relationship between

Eric and his children.


       Based on this record, we find the evidence presented by the Department is more

than sufficient to support a firm belief or conviction about the truth of the allegations,

even when viewed in a neutral light.       We further find the evidence was factually

                                            14
sufficient to support the trial court’s judgment that Elizabeth and Eric knowingly placed

or knowingly allowed their children to remain in conditions or surroundings which

endangered their physical or emotional well-being and also engaged in conduct or

knowingly placed the children with persons engaged in conduct which endangered the

children’s physical and emotional well-being. See § 161.001(1)(D), (E). Inasmuch as

only one statutory ground is required to terminate parental rights under section

161.001(1), we will omit a discussion of the Department’s allegations under section

161.001(1)(N) and (O). See M.C. v. Tex. Dep’t of Family and Protective Servs., 300
S.W.3d 305, 311 (Tex.App.—El Paso 2009, pet. denied); In re M.E.-M.N., 342 S.W.3d

at 264.


         Best Interest of the Child


         Notwithstanding the sufficiency of the evidence to support termination under

section 161.001(1), we must also find clear and convincing evidence that termination of

the parent-child relationship was in the best interest of J.A.S. and J.D.L.S. While there

is a strong presumption that the best interest of the child will be served by preserving

the parent-child relationship; see In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per

curiam), the focus is on the best interest of the child--not the best interest of the parent.

See Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 86

(Tex.App.—Dallas 1995, no writ). Prompt and permanent placement of the child in a

safe environment is also presumed to be in the child’s best interest. § 263.307(a) (West

2008).




                                             15
       The same evidence of acts or omissions used to establish grounds for

termination under section 161.001(1) may be probative in determining the best interests

of the child. In re C.H., 89 S.W.3d at 28. In Holley v. Adams, 544 S.W.2d 367 (Tex.

1976), the Texas Supreme Court provided a nonexclusive list of factors that the trier of

fact in a termination case may use in determining the best interest of the child. Id. at

371-72.   These factors include: (1) the desires of the child; (2) the emotional and

physical needs of the child now and in the future; (3) the emotional and physical danger

to the child now and in the future; (4) the parental abilities of the individuals seeking

custody; (5) the programs available to assist these individuals to promote the best

interest of the child; (6) the plans for the child by these individuals or by the agency

seeking custody; (7) the stability of the home or proposed placement; (8) the acts or

omissions of the parent that may indicate that the existing parent-child relationship is

not a proper one; (9) any excuse for the acts or omissions of the parent. Id. These

factors are not exhaustive, and there is no requirement that the Department prove all

factors as a condition precedent to parental termination. Walker, 312 S.W.3d at 619

(citing In re C.H., 89 S.W.3d at 27).


       Elizabeth asserts the evidence pertaining to the best interests of the children was

legally and factually insufficient because there was no expert testimony regarding the

emotional and physical needs of the children and no testimony that a lesser alternative

wouldn’t suffice or continuing contact with Elizabeth would endanger the children. Eric

asserts the evidence was legally and factually insufficient because he turned his life

around four months before trial, i.e., he served jail time for his outstanding warrants,

completed a portion of his service plan, rented a house and obtained stable


                                           16
employment. Finding the evidence was legally and factually sufficient to support the

trial court’s best interest finding, we disagree.


       Given the evidence, there is a high likelihood that, if left in Elizabeth’s or Eric’s

care, the children would continue to live in a highly unstable and uncertain environment.

On the other hand, following removal, the children have been living in a foster home for

the past two months as an adoptive placement. The children are doing well and are

comfortable. The children’s caseworker described them as “thriving” in their new home

with all their needs being met.


       In light of all the evidence, the trial court could have reasonably formed a firm

belief or conviction that termination of Elizabeth’s and Eric’s parental rights was in the

children’s best interest. Accordingly, we hold the evidence is both legally and factually

sufficient to support the trial court’s best interest finding.


                                          Conclusion


       Elizabeth’s issues one, two, three, four, nine and ten are overruled, pretermitting

her remaining issues, and Eric’s single issue is overruled. See Tex. R. App. P. 47.1.

The trial court’s order of termination is affirmed.



                                                      Patrick A. Pirtle
                                                          Justice




                                               17